Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 1 of 25




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01167-CMA

LENNIE D. MOSES,

       Applicant,

v.

MIKE ROMERO, Warden of the Fremont Correctional Facility, and
PHIL WEISER, Attorney General for the State of Colorado,

       Respondents.


     ORDER DENYING APPLICATION FOR A WRIT OF HABEAS CORPUS


       Applicant Lennie D. Moses is a prisoner in the custody of the Colorado

Department of Corrections. Through counsel, Applicant filed a First Amended Verified

Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (the

“Application”) on April 21, 2019. (Doc. # 2.) The Application asserts eleven claims for

relief, challenging the validity of Applicant’s convictions in Arapahoe County District

Court case number 03CR3359—a case charging him with various crimes related to

four “purse snatchings” in October of 2003. (Id. at 7-10.) Respondents filed an Answer

on October 15, 2019. (Doc. # 24.) Despite being granted five extensions of time,

Applicant has not filed a reply to the Answer. (See Doc. # 25, 27, 29, 31, 33, and 34.)

Because the deadline for Applicant to file a reply expired on March 12, 2020, and

Applicant has not communicated with the Court in any manner since February 12,

2020, the Court will proceed to address the merits of the Application. For the reasons



                                             1
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 2 of 25




below, the Court denies the Application and dismisses this case with prejudice.

I.    BACKGROUND

      The Colorado Court of Appeals, in addressing Applicant’s combined direct

appeal and postconviction appeal, recounted the case background as follows:

      This case has an unusual procedural history. We recount that history to the
      extent necessary to provide context for the issues on appeal.

      Moses was arrested and charged in connection with four purse snatchings
      that occurred in Aurora in October of 2003: the first near a Safeway on
      October 19, the second in the parking lot of Costco on October 27, and the
      third and fourth on October 31, near a doctor’s office and a King Soopers,
      respectively. In all four robberies, the perpetrator grabbed the victim’s
      purse, then ran back to his vehicle and drove away. In two of the robberies,
      the victims chased the perpetrator back to his vehicle in an attempt to
      retrieve their stolen purses, and then sustained injuries when they were
      thrown off the accelerating vehicle.

      Moses was traced to the crimes because vehicles that matched those used
      in the purse snatchings — a small, tan pickup and a maroon car — were
      registered to Moses’s wife.

      Moses was charged with two counts of aggravated robbery, two counts of
      robbery, one count of first degree assault, one count of second degree
      assault, and two counts of theft from an at-risk adult. His first trial ended in
      a mistrial, after a juror claimed to know Moses’s alternate suspect, ‘Spook.’
      After a second trial, the jury convicted Moses of all charges.

      Moses appealed, but most of his claims could not be reviewed because his
      appellate counsel failed to provide the record of the trial court proceedings.
      A division of this court affirmed Moses’s judgment of conviction. See
      People v. Moses, (Colo. App. No. 06CA1558, Nov. 20, 2008) (not
      published pursuant to C.A.R. 35(f)).

      Moses then sought postconviction relief. His first postconviction counsel
      failed to timely file a Crim. P. 35 motion, so Moses filed a pro se Rule 35(c)
      motion that was later supplemented by second postconviction counsel.

      After a hearing, the postconviction court rejected Moses’s claims of
      ineffective assistance of trial counsel. However, the court found that
      appellate counsel was ineffective and, as a remedy, it granted Moses this


                                             2
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 3 of 25




          second appeal.

          Moses now raises seven claims of error related to his second trial: (1) the
          court improperly denied his motions to suppress a witness’s identification
          and statements Moses made during a pre-arrest interview; (2) the evidence
          was insufficient to support his convictions; (3) the court improperly denied
          his Batson challenge; (4) the court erred in allowing a detective to answer
          two juror questions; (5) the court abused its discretion when it refused to
          qualify his expert on cross racial eyewitness identification; (6) the court
          erred in denying Moses’s instruction on eyewitness identification; and (7)
          the court erred in failing to declare a mistrial when Moses failed to appear
          on the final day of trial.

          He also challenges the postconviction court’s denial of three of his claims
          of ineffective assistance of trial counsel. Those claims alleged that counsel
          was ineffective in (1) failing to call the juror who purportedly knew ‘Spook,’
          the alternate suspect; (2) failing to diligently investigate the qualifications
          of the endorsed eyewitness identification expert; and (3) waiving closing
          argument.

(Doc. # 9-4 at 2-4.) Ultimately, the Colorado Court of Appeals affirmed Applicant’s

convictions and the trial court’s denial of postconviction relief. (Id. at 42.) The Colorado

Supreme Court denied certiorari. (Doc. # 9-5.) Accordingly, the decision by the

Colorado Court of Appeals (Doc. # 9-4) is the last state court to decide Applicant’s

claims on the merits, making it the operative order for federal habeas review. Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018).

          In this federal habeas action, Applicant raises eleven claims for relief—ten of

which remain. 1 (Doc. # 2, 19.) As discussed below, Respondents counter each of the

ten claims for habeas relief, contending that each should be denied and the Application

dismissed with prejudice. (Doc. # 24.) The Court will provide the standard for federal

habeas review followed by a discussion of Applicant’s ten remaining claims.



1
    On August 26, 2019, the Court dismissed claim five as procedurally defaulted. (Doc. # 19.)

                                                     3
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 4 of 25




II.    STANDARD OF REVIEW

       “The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) requires a

prisoner who challenges (in a federal habeas court) a matter ‘adjudicated on the merits

in State court’ to show that the relevant state-court ‘decision’ (1) ‘was contrary to, or

involved an unreasonable application of, clearly established Federal law,’ or (2) ‘was

based on an unreasonable determination of the facts in light of the evidence presented

in the State court proceeding.’” Wilson, 138 S. Ct. at 1191 (2018) (citing 28 U.S.C. §

2254(d)). Each of Applicant’s ten remaining claims was “adjudicated on the merits in

State court.” It is well-settled that “when the last state court to decide a prisoner’s

federal claim explains its decision on the merits in a reasoned opinion[,] a federal

habeas court simply reviews the specific reasons given by the state court and defers to

those reasons if they are reasonable.” Id. Applicant bears the burden of proof under §

2254(d). See Woodford v. Visciotti, 537 U.S. 19, 25 (2002) (per curiam).

III.   DISCUSSION

       A. Claim One: Out-of-Court Identification.

       Applicant first claims that his Fifth, Sixth, and Fourteenth Amendment rights

were violated when the “trial court improperly denied [his] motions to suppress a

witness’s out of court identification.” (Doc. # 2 at 7.) At trial, Applicant defended against

the criminal charges by arguing that he had been mistakenly identified as the purse

snatcher. (Id. at 5.) Here, Applicant alleges that “[o]ne of the victims interviewed by

police, Ms. Diaz, identified the assailant as having a ‘crater face’, or acne scars. Based

in part on that description, police put together a photo array that included six



                                              4
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 5 of 25




individuals. Only one photo of an individual with what could be reasonably described as

a crater face, which was that of Mr. Moses, was included. When confronted with the

array, Ms. Diaz predictably chose Mr. Moses as the assailant.” (Id. at 5.) Applicant

concludes the photo array was unduly suggestive and, as a result, the out-of-court

identification should not have been admitted as evidence. (Id.)

       Respondents counter that the Colorado Court of Appeal’s “application of the

relevant Supreme Court case law was not unreasonable because it followed an

approach taken by federal appellate courts in determining whether photo arrays are

impermissibly suggestive – that is, considering whether the suspects in the photos

generally appear similar in terms of age, race, facial hair, and other factors.” (Doc. # 24

at 11-18.)

       A challenge to the constitutionality of a pre-trial identification procedure requires

a two-step analysis. First, the court determines whether the identification procedure

was impermissibly suggestive. Neil v. Biggers, 409 U.S. 188, 198 (1972). Second, if

the identification was impermissibly suggestive, the court must further determine

whether, under the totality of the circumstances, the suggestive procedure created a

“substantial likelihood of misidentification” or was reliable. Biggers, 409 U.S. at 201.

“[T]he admission of testimony concerning a suggestive and unnecessary identification

procedure does not violate due process so long as the identification possesses

sufficient aspects of reliability.” Manson v. Brathwaite, 432 U.S. 98, 106 (1977).

“[R]eliability is the linchpin in determining the admissibility of identification testimony. Id.

at 114.



                                               5
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 6 of 25




       The state appellate court did not apply law that was contrary to clearly

established United States Supreme Court authority. (Doc. # 9-4 at 11-16.) In

discussing the applicable legal standard, the Colorado Court of Appeals cited Bernal v.

People, 44 P.3d 184, 191 (Colo. 2002)—a Colorado Supreme Court decision that

recounts the United States Supreme Court’s line of cases resulting in the two-step

analysis for determining whether a police-arranged identification procedure satisfies

due process. Bernal, 44 P.3d at 191 (citing Simmons v. United States, 390 U.S. 377

(1968), Neil v. Biggers, 409 U.S. 188 (1972); Manson v. Brathwaite, 432 U.S. 98

(1977).

       Nor did the state appellate court unreasonably apply the governing precedent. It

found the photo lineup was not “unduly suggestive” because “all of the individuals were

African-American men ‘of approximately the same darkness of complexion,’ all of the

individuals had short hair, and three of the people in the array were wearing very

similar shirts.” (Doc. # 9-4 at 15.) As to whether Applicant’s acne scars rendered the

photo lineup unduly suggestive, the court reasoned: “While we believe that Moses’s

photo shows more scarring or discoloration of the skin than the photos of the other

individuals, that difference alone does not render the photo array unduly suggestive,

particularly where the importance of the acne scars in the overall description is

unknown.” (Id. at 16.) Applicant does not establish that a balancing of these facts

requires a contrary outcome. See Harrington v. Richter, 562 U.S. 86, 103 (2011) (“a

state prisoner must show that the state court’s ruling on the claim being presented in

federal court was so lacking in justification that there was an error well understood and



                                            6
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 7 of 25




comprehended in existing law beyond any possibility for fairminded disagreement.”).

Therefore, habeas relief is not warranted on this claim.

       B. Claim Two: Admission of Applicant’s Statements to Police.

       Applicant’s second claim challenges the validity of his Miranda waiver. After

connecting a car registered to Applicant’s wife to the purse snatchings, officers from

the Aurora Police Department questioned Applicant. (Doc. # 2 at 5-6.) Applicant waived

his Miranda rights in writing, and after being “confronted by police with inconsistencies,

Mr. Moses broke down and stated: ‘if you said I did it, I did it.’” (Id. at 6.) Applicant filed

“a pretrial motion to suppress[, arguing] that his statement to police was not volitional,

knowing, or intelligent due to the fact that police exacted pressure on him and because

he was laboring under the effects of crack cocaine.” (Id.) The trial court denied the

motion and the appellate court affirmed. Respondents contend the Colorado Court of

Appeals “correctly identified the governing Supreme Court standard for a Miranda

waiver and reasonably applied it[.]” (Doc. # 24 at 19, 19-23.)

       “The Miranda Court formulated a warning that must be given to suspects before

they can be subjected to custodial interrogation.” Berghuis v. Thompkins, 560 U.S.

370, 380 (2010). Thus, “the accused’s statement during a custodial interrogation is

inadmissible at trial unless the prosecution can establish that the accused in fact

knowingly and voluntarily waived [Miranda] rights when making the statement.” Id. at

382 (quotations and citation omitted; bracket in original). “The waiver inquiry has two

distinct dimensions: waiver must be voluntary in the sense that it was the product of a

free and deliberate choice rather than intimidation, coercion, or deception, and made



                                               7
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 8 of 25




with a full awareness of both the nature of the right being abandoned and the

consequences of the decision to abandon it.” Id. at 382-83 (quotation marks and

citation omitted).

       The Colorado Court of Appeals recited a nearly identical legal standard in

rejecting Applicant’s claim that his waiver was not knowing and intelligent:

       If a defendant waives his rights and agrees to speak to police, the validity
       of the waiver depends on two elements: (1) whether the waiver was
       voluntary, meaning that it was free from governmental coercion; and (2)
       whether it was made knowingly and intelligently, with full awareness of the
       nature of the right and the consequences of its abandonment. People v.
       Knedler, 2014 CO 28, ¶ 10.

(Doc. # 9-4 at 8-9.)

       Applicant does not cite any contradictory law or a materially indistinguishable

Supreme Court decision that would compel a different result. House v. Hatch, 527 F.3d

1010, 1016 (10th Cir. 2008) (“clearly established law consists of Supreme Court

holdings in cases where the facts are at least closely-related or similar to the case sub

judice.”). Therefore, he fails to demonstrate the state court’s determination with respect

to claim two is contrary to clearly established federal law under § 2254(d)(1).

       Applicant also fails to demonstrate the state court’s rejection of this claim is

based on an unreasonable determination of the facts in light of the evidence presented.

28 U.S.C. § 2254(d)(2). Under § 2254(e)(1) the Court presumes the state court’s

factual determinations regarding the circumstances surrounding the Miranda waiver

are correct. This presumption of correctness applies to the state court’s factual

determination which “credited the detective’s unchallenged testimony that Moses did

not appear to be under the influence of any intoxicants at the time of the interview.”


                                             8
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 9 of 25




(Doc. # 9-4 at 9.) Likewise, the state court found the detective’s statement that he

intended to arrest Applicant for the purse snatchings did not constitute coercion. (Id. at

10.) Applicant’s conclusory assertions that his Miranda waiver was not knowing and

voluntary because he was under the influence of crack cocaine is not clear and

convincing evidence to rebut the presumption of correctness under § 2254(e)(1). As a

result, he fails to establish the state court’s decision was based on an unreasonable

determination of the facts.

       Finally, Applicant fails to demonstrate the state court’s decision is an

unreasonable application of clearly established federal law under § 2254(d)(1). In light

of the factual determinations surrounding the Miranda waiver, Applicant does not

demonstrate the state court unreasonably concluded his constitutional rights were not

violated. Therefore, Applicant is not entitled to habeas relief on claim two.

       C. Claim Three: Sufficiency of the Evidence.

       Next, Applicant contends the “evidence was insufficient to support his

convictions[.]” (Doc. # 2 at 8.) Like his misidentification theory at trial, Applicant presses

the fact that three of the four victims of the purse snatchings were unable to identify

him before trial. (Id. at 6-7, 8.) Applicant’s only argument on this score is that there was

insufficient evidence to find that he was the person who committed the crimes.

Respondents maintain that the Colorado Court of Appeals correctly stated and applied

the governing Supreme Court standard, meaning sufficient evidence was presented to

support Applicant’s convictions. (Doc. # 24 at 24-30.)

       The proper standard for evaluating a claim challenging the sufficiency of the



                                              9
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 10 of 25




 evidence is found in Jackson v. Virginia, 443 U.S. 307 (1979). In Jackson, the Supreme

 Court held, “the relevant question is whether, after viewing the evidence in the light

 most favorable to the prosecution, any rational trier of fact could have found the

 essential elements of the crime beyond a reasonable doubt.” Id. at 319. “This familiar

 standard gives full play to the responsibility of the trier of fact fairly to resolve conflicts in

 the testimony, to weigh the evidence, and to draw reasonable inferences from basic

 facts to ultimate facts.” Id. “Under Jackson, federal courts must look to state law for ‘the

 substantive elements of the criminal offense,’ but the minimum amount of evidence that

 the Due Process Clause requires to prove the offense is purely a matter of federal law.”

 Coleman v. Johnson, 132 S. Ct. 2060, 2064 (2012) (per curiam) (quoting Jackson, 443

 U.S. at 324, n.16). To the extent an insufficient evidence claim involves an interpretation

 of state law, the state court’s interpretation “binds a federal court sitting in habeas

 corpus.” Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per curiam). “Sufficiency of the

 evidence is a mixed question of law and fact.” Maynard, 468 F.3d at 673. The Court

 must apply both § 2254(d)(1) and (d)(2) and “ask whether the facts are correct and

 whether the law was properly applied to the facts.” Id.

        “Jackson claims face a high bar in federal habeas proceedings because they

 are subject to two layers of judicial deference.” Coleman, 566 U.S. at 651. “First, on

 direct appeal, it is the responsibility of the jury – not the court – to decide what

 conclusions should be drawn from the evidence admitted at trial.” Id. (internal quotation

 marks omitted). Second, “on habeas review, a federal court may not overturn a state

 court decision rejecting a sufficiency of the evidence challenge simply because the



                                                10
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 11 of 25




 federal court disagrees with the state court. The federal court instead may do so only if

 the state court decision was objectively unreasonable.” Id. (internal quotation marks

 omitted).

       The Colorado Court of Appeals addressed the merits of Applicant’s sufficiency-

 of-the-evidence claim as follows:

       We review challenges to the sufficiency of the evidence de novo. Dempsey
       v. People, 117 P.3d 800, 807 (Colo. 2005). In conducting our review, we
       must determine whether the evidence, viewed as a whole and in the light
       most favorable to the prosecution, is both ‘substantial and sufficient’ to
       support the defendant’s guilt beyond a reasonable doubt. Id. (quoting
       People v. Bennett, 183 Colo. 125, 130, 515 P.2d 466, 469 (1973)). We give
       the prosecution the benefit of every reasonable inference that might fairly
       be drawn from the evidence, even if the record also contains evidence to
       the contrary. People v. Thornton, 251 P.3d 1147, 1149 (Colo. App. 2010).

       The evidence, summarized in the light most favorable to the prosecution,
       established the following:

                     October 19, 2003 purse snatching at Safeway
       • The victim described the robber as a black man.

       • The victim described the robber’s vehicle as a small tan pickup truck with
             no license plate and a spare tire inside the bed.

       • A vehicle matching that description was driven by Moses, and the victim
             identified Moses’s pickup truck as the vehicle involved in the robbery.

       • The victim’s daughter initially ‘had trouble’ identifying the robber from the
       photo array, but she ultimately selected Moses’s photo and told police that
       he ‘appeared to be the person who robbed’ her mother.

       • The victim’s daughter identified Moses at trial as the person
       whose photo she had selected from the array.

                       October 27, 2003 purse snatching at Costco
       • A witness to the purse snatching described the robber as a light-skinned
       black man, between the ages of twenty and thirty, and told police that the
       robber’s car had a license plate with the letters ‘H’ and ‘B.’


                                               11
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 12 of 25




       • The second witness, Diaz, provided a detailed physical description of the
       perpetrator that matched Moses, and she identified Moses, from the photo
       array and in court, as the robber.

                            October 31, 2003 purse snatchings
       • A witness to the first purse snatching saw a black man of medium build
       take the victim’s purse then run to a faded red car with license plate number
       208HBP.

       • The victim of the second purse snatching reported that a black man stole
       her purse then ran back to a maroon car with license plate number
       208HBP.

       • The license plate belonged to a maroon Chrysler Sebring registered to
       Moses’s wife.

       • A credit card taken from the last victim was used shortly after the robbery
       at a gas station near Moses’s house.

       Moses’s defense was that during October 2003, he regularly loaned his
       vehicles to people in exchange for crack cocaine — on October 31, he had
       loaned his car to someone named ‘Spook’ — and was not driving either of
       his vehicles at the time of the robberies.

       To the extent there were inconsistencies among the witnesses’
       descriptions of the robber, ‘these inconsistencies and [the witnesses’]
       explanation[s] of them were for the jury to consider in determining what
       weight, if any, to give to [their] trial testimony.’ People v. Brassfield, 652
       P.2d 588, 592 (Colo. 1982) (holding that the conflict between the witness’s
       trial testimony and his earlier statements to police about the identity of the
       person with a gun did not render the evidence of identity insufficient). If
       there is sufficient competent evidence to establish the essential elements
       of a crime, a guilty verdict will not be overturned by an appellate court, even
       though there are conflicts and inconsistences in the evidence. See, e.g.,
       Clark v. People, 232 P.3d 1287, 1293 (Colo. 2010); see also Schreiner v.
       People, 146 Colo. 19, 22-23, 360 P.2d 443, 444-45 (1961) (stating that
       conflict in evidence regarding identity does not equate to insufficiency of
       the evidence).

       The question is whether, on this evidence, a rational jury could find Moses
       guilty of the purse snatchings (and the assaults that resulted) beyond a
       reasonable doubt. See People v. Randell, 2012 COA 108, ¶ 31. The
       answer is yes. Viewed in the light most favorable to the government, the
       direct and circumstantial evidence was substantial and sufficient to support


                                             12
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 13 of 25




        the convictions. See People v. Zaring, 190 Colo. 370, 372, 547 P.2d 232,
        233 (1976) (‘[C]ircumstantial evidence alone may be sufficient to sustain a
        conviction.’).

 (Doc. # 9-4 at 16-20.)

        Applicant does not identify a materially indistinguishable Supreme Court decision

 requiring a different result. See House, 527 F.3d at 1018. Thus, the state court’s

 decision does not run afoul of § 2254(d)(1).

        And under § 2254(e)(1), the Court presumes the state court’s factual

 determinations are correct—Applicant bears the burden of rebutting the presumption by

 clear and convincing evidence. He presents no evidence to rebut the presumption and

 the Court’s own review of the record confirms the state court’s factual findings. (Doc. #

 23, Trial Tr. (Apr. 17-21, 2005). Consequently, relief is not available under § 2254(d)(2).

        Finally, despite the weaknesses that Applicant points to regarding the

 eyewitnesses’ identifications of him, nothing suggests that the appellate court’s

 resolution of this claim—given the evidence presented at trial, considered by the jury,

 and weighed in favor of the prosecution—was objectively unreasonable. Therefore, this

 claim does not provide a basis for habeas relief.

        D. Claim Four: Batson Challenge.

        Applicant’s fourth claim posits that during jury selection “the prosecutor struck

 from the venire the sole African-American individual in the pool” in violation of his Fifth

 and Fourteenth Amendment rights. (Doc. # 2 at 6, 8.) After defense counsel objected,

 the “district attorney did not offer a plausible race-neutral explanation for the

 peremptory challenge. The record completely belies the district attorney’s justification,



                                              13
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 14 of 25




 which amounted to a contention that the juror was not ‘articulate’.” (Id. at 6.) Applicant

 contends the offered “justification was baseless.” (Id.) Respondents disagree. They

 argue that the Colorado Court of Appeals reasonably applied Batson. (Doc. # 24 at 30-

 35.)

        In Batson v. Kentucky, 476 U.S. 79 (1986), the Supreme Court held that

 purposeful discrimination based on the race of a juror violates the Equal Protection

 Clause of the Fourteenth Amendment. Id. at 84. Batson provides a three-step analysis

 for determining whether a peremptory strike violates this rule: (1) the defendant must

 present a prima facie case by showing facts supporting an inference of discriminatory

 purpose; (2) if the defendant satisfies step one, the burden shifts to the government to

 provide a race-neutral justification; and (3) if the government can do this, the court then

 decides whether purposeful racial discrimination nonetheless occurred. See Johnson v.

 California, 545 U.S. 162, 168 (2005).

        “A [race-]neutral explanation . . . means an explanation based on something

 other than the race of the juror.” Hernandez v. New York, 500 U.S. 352, 360 (1991);

 see also Rice v. Collins, 546 U.S. 333, 338 (2006) (“Although the prosecutor must

 present a comprehensible reason, ‘[t]he second step of this process does not demand

 an explanation that is persuasive, or even plausible’; so long as the reason is not

 inherently discriminatory, it suffices.”) (quoting Purkett v. Elem, 514 U.S. 765, 767-68,

 (1995) (per curiam)).

        During the final step, a court evaluates “the persuasiveness of the justification”

 proffered by the prosecutor. Purkett, 514 U.S. at 768. “[T]he disproportionate exclusion



                                             14
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 15 of 25




 of members of a certain race” may be considered “as evidence that the prosecutor’s

 stated reason constitutes a pretext for racial discrimination.” Hernandez, 500 U.S. at

 363. A trial court’s resolution of step three is entitled to great deference on appeal. Id.

 at 364-65. “[T]he ultimate burden of persuasion regarding racial motivation rests with,

 and never shifts from, the opponent of the strike.” Purkett, 514 U.S. at 768.

        Here, the Colorado Court of Appeals applied the correct federal standard (Doc.

 # 9-4 at 21-22), and rejected Applicant’s claim on the following grounds:

        On appeal, Moses contends that the prosecutor’s proffered reasons for the
        strike are incredible because the juror responded appropriately to the
        prosecutor’s questions and the juror’s interaction with defense counsel was
        too limited to demonstrate a preference for the defense.

        During voir dire, the prosecutor asked the juror to explain the difference
        between proof beyond a reasonable doubt and proof beyond a shadow of
        a doubt. The juror responded: ‘Beyond a shadow of a doubt doesn’t
        conclusively state that there is no doubt is my way of thinking.’ We agree
        with the People that the juror’s response could reasonably be interpreted
        as a misapprehension of the different burdens. In any event, we cannot
        say that the prosecutor’s concerns about the juror’s response are so
        incredible that the ‘‘discriminatory hypothesis’ better fits the evidence.’ Id.
        at ¶ 24 (quoting Wilson, ¶ 14).

        As for the juror’s body language, we note first that defense counsel did not
        dispute the prosecutor’s characterization of the juror’s demeanor. See
        People v. DeGreat, 2015 COA 101, ¶ 34 (cert. granted Aug. 1, 2016). We
        emphasize as well the highly deferential standard of review at this step and
        the trial court’s superior position in evaluating demeanor-based strikes.
        Beauvais, ¶ 31.

        Deference is due even where the trial court did not observe the juror’s
        demeanor, the court’s credibility or demeanor determination is implicit, or
        the determination cannot be objectively verified. DeGreat, ¶ 36. Because
        nothing in the record here either clearly refutes or contradicts the
        prosecutor’s demeanor-based explanation, we will not second-guess the
        trial court’s finding that the prosecutor offered a good faith explanation. Id.
        at ¶ 37.



                                              15
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 16 of 25




        We thus conclude that the trial court did not clearly err in denying Moses’s
        Batson challenge.

 (Id. at 24-25.)

        This Court finds the resolution of Applicant’s challenge a reasonable application

 of Batson. The state-court record demonstrates that the three-step procedure

 mandated by the Supreme Court was applied. And the prosecutor’s stated reason for

 excusing the juror was race-neutral. Nothing in the record demonstrates—and

 Applicant does not establish—that the prosecutor’s justification for striking the juror

 was pretextual. Consequently, this claim fails.

        E. Claim Six: Exclusion of Defense Expert on Cross-Racial Identification.

        Applicant’s sixth claim is that the “trial court violated [his] fundamental right to

 present a defense afforded him by the Fourteenth Amendment by refusing to qualify

 his expert on cross-racial eyewitness identification[.]” (Doc. # 2 at 9.) At trial, Applicant

 offered James Emery as “an expert in cross-racial identification and eyewitness

 reliability in identification.” (Id. at 6-7.) The only qualification Applicant identifies for Mr.

 Emery to opine on such matters is that he is a “cultural anthropologist.” (Id. at 7.)

 Respondents argue that the Colorado Court of Appeals correctly “determined that the

 state district court properly exercised its discretion to exclude the defense expert as

 unqualified to opine on cross-racial identification.” (Doc. # 24 at 35-40.)

        “The right of an accused in a criminal trial to due process is, in essence, the

 right to a fair opportunity to defend against the State’s accusations.” Chambers v.

 Mississippi, 410 U.S. 284, 294 (1973). The Due Process Clause is violated only if the

 exclusion of the evidence violated a fundamental principle of justice. Patterson v. New


                                                16
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 17 of 25




 York, 432 U.S. 197, 201-02 (1977). Yet federal habeas corpus relief does not lie to

 review state law questions about the admissibility of evidence. See Estelle v. McGuire,

 502 U.S. 62, 67-68 (1991). Federal habeas courts may only interfere with state

 evidentiary rulings when the rulings in question are “so unduly prejudicial that it renders

 the trial fundamentally unfair[.]” See Lott v. Trammell, 705 F.3d 1167, 1190 (10th Cir.

 2013) (quoting Payne v. Tennessee, 501 U.S. 808, 825 (1991)); see also Tucker v.

 Makowski, 883 F.2d 877, 881 (10th Cir. 1989) (state court rulings on the admissibility

 of evidence are not questioned in federal habeas actions unless they “render the trial

 so fundamentally unfair as to constitute a denial of federal constitutional rights.”)

 (internal quotations marks and citations omitted).

        In rejecting Applicant’s challenge to the exclusion of his defense expert at trial

 (an evidentiary ruling), the Colorado Court of Appeals recounted the proffered expert’s

 lack of qualifications:

        The expert acknowledged that he
           • had never attended a class on cross racial identification;
           • had no certification in eyewitness identification issues;
           • had not conducted any formal studies on the subject of cross racial
             identification, or published the results of any informal studies;
           • had never published a peer-reviewed article on cross racial
             identification, or eyewitness identification generally, in any journal;
           • had never been qualified as an expert in eyewitness identification
             issues; and
           • had submitted ‘notes’ regarding his expected testimony to the
             prosecution that were taken verbatim from an article on the internet.

 (Doc. # 9-4 at 28.) The appellate court also noted Applicant’s summary assertion

 that Mr. Emery possessed “specialized knowledge as a cultural anthropologist in

 the area of cross racial identification”—the same conclusory assertion Applicant



                                              17
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 18 of 25




 makes here. (Compare Doc. # 9-4 at 30 with Doc. # 2 at 6-7.) Based on the

 above-recited lack of qualifications, it was reasonable for the Colorado Court of

 Appeals to find no abuse of discretion in the trial court’s exclusion of Mr. Emery’s

 testimony. The Court does not find exclusion of the proffered expert testimony to

 have been so unduly prejudicial that it rendered the trial fundamentally unfair. As

 such, habeas relief is not warranted.

         F. Claim Seven: Mistrial After Applicant Failed to Appear.

         In his seventh claim, Applicant contends “[t]he trial court erred in failing to

 declare a mistrial when [he] failed to appear on the final day of trial in violation of the

 Due Process Clause and the Sixth Amendment to the U.S. Constitution[.]” (Doc. # 2 at

 9.) Applicant alleges that the trial court proceeded “without any evidence that Mr.

 Moses’ absence was volitional.” (Id. at 7.) Not so, says Respondents. They counter

 that the court of appeals properly rejected this claim in finding that Applicant “waived

 his right to be present at trial by voluntarily absenting himself.” (Doc. # 24 at 40-43.)

         In Taylor v. United States, 414 U.S. 17 (1973), the Supreme Court held that a

 criminal defendant impliedly waived his constitutional right to be present at trial by

 voluntarily absenting himself. Id. at 20. The criminal defendant had waived his right to

 be present even though the trial court never expressly warned the that “the trial would

 continue in his absence.” 2 Id. at 19. The Supreme Court found it “wholly incredible to

 suggest . . . that a defendant who flees from a courtroom in the midst of a trial—where


 2
   In this case, Applicant was expressly warned to arrive to court on time. After Applicant arrived late on
 the second day of trial, the trial judge addressed Applicant, on the record: “Mr. Moses, we do want to
 start on time. I don’t expect you to be late again. . . You were told be a half hour before 9;00 o’clock, and
 now it’s almost 9:30. We cannot have delays like this.” (Doc. # 23, Trial. Tr. 4:6-12 (Apr. 18, 2006).)

                                                      18
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 19 of 25




 judge, jury, witnesses and lawyers are present and ready to continue—would not know

 that as a consequence the trial could continue in his absence.” Id. at 20 (internal

 quotations omitted). “A trial may continue if a defendant voluntarily absents himself

 after the trial has begun.” United States v. Newman, 733 F.2d 1395, 1401 (10th Cir.

 1984); United States v. Pawelski, 651 F. App’x 750, 770 (10th Cir. 2016) (unpublished)

 (“a trial can proceed when a defendant is voluntarily absent.”).

        Here, Applicant makes no suggestion that his absence was not voluntary (or

 somehow due to circumstances beyond his control), as the Colorado Court of Appeals

 found. Moreover, Applicant cites no Supreme Court authority for the proposition that,

 before proceeding with the final day of a scheduled trial, the trial court was required to

 receive evidence and confirm that Applicant’s absence was volitional. Accordingly, the

 state court did not unreasonably apply clearly established federal law in concluding that

 Applicant impliedly waived his right to be present at trial.

        G. Claim Eight: Denial of a Telfaire Instruction.

        The whole of Applicant’s eighth claim states: “The trial court violated Mr. Moses’

 Constitutional right to a fair trial by refusing to tender a Telfaire instruction[.]” (Doc. # 2

 at 9.) Respondents argue that Applicant is not entitled to habeas relief because he

 “fails to provide any support whatsoever, factual or otherwise, for this claim.” (Doc. # 24

 at 43.) The Court agrees with Respondents.

        Rules 2(c)(1) and 2(c)(2) of the Rules Governing Section 2254 Cases in the

 United States District Courts require Applicant to identify the federal constitutional right

 allegedly violated in each claim he asserts and to state the relevant factual allegations



                                               19
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 20 of 25




 in support of each asserted claim. Habeas corpus rules are more demanding than the

 rules applicable to ordinary civil actions, which require only notice pleading. See Mayle

 v. Felix, 545 U.S. 644, 655 (2005). “A prime purpose of Rule 2(c)’s demand that

 habeas [petitioners] plead with particularity is to assist the district court in determining

 whether the State should be ordered to ‘show cause why the writ should not be

 granted.’” Id. at 656 (quoting 28 U.S.C. § 2243). Naked allegations of constitutional

 violations are not cognizable in a habeas corpus action. See Ruark v. Gunter, 958 F.2d

 318, 319 (10th Cir. 1992) (per curiam).

        Because Applicant neither identifies the federal constitutional right allegedly

 violated nor the relevant factual allegations to support this claim, it is not cognizable in

 this habeas corpus action. And the Court will not search the record to find support for

 generalized claims of constitutional error or construct arguments for Applicant. Gross v.

 Burggraf Const. Co., 53 F.3d 1531, 1546 (10th Cir. 1995). Therefore, this claim will be

 dismissed.

        H. Claims Nine, Ten, and Eleven: Ineffective Assistance of Counsel.

        Applicant contends in claims nine, ten, and eleven that trial counsel was

 constitutionally ineffective. (Doc. # 2 at 9-10.) He specifically contends counsel: (1)

 failed to call a juror from Applicant’s first trial (which ended in a mistrial) who

 purportedly knew an alternate suspect; (2) failed to diligently investigate the

 qualifications of the proffered eyewitness expert on cross-racial identification whose

 testimony was excluded; and (c) erred by waiving closing argument. For the reasons

 that follow, the Colorado Court of Appeals correctly stated and applied the two-part



                                               20
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 21 of 25




 Strickland test.

        It was clearly established when Applicant was convicted that a defendant in a

 criminal case has a Sixth Amendment right to the effective assistance of counsel. See

 Strickland v. Washington, 466 U.S. 668 (1984). To establish counsel was ineffective

 Applicant must demonstrate both that counsel’s performance was deficient and that

 counsel’s deficient performance resulted in prejudice to his defense. See id. at 687. If

 Applicant fails to satisfy either prong of the Strickland test, the ineffective assistance of

 counsel claim must be dismissed. See id. at 697. In general, “[j]udicial scrutiny of

 counsel’s performance must be highly deferential.” Id. at 689. There is “a strong

 presumption” that counsel’s performance falls within the range of “reasonable

 professional assistance.” Id. It is Applicant’s burden to overcome this presumption by

 showing that the alleged errors were not sound strategy under the circumstances. See

 id.

        The challenge of demonstrating counsel was ineffective is even greater for a

 state prisoner seeking federal habeas corpus review under § 2254(d). See Harmon v.

 Sharp, 936 F.3d 1044, 1058 (10th Cir. 2019). “When assessing a state prisoner’s

 ineffective-assistance-of-counsel claims on habeas review, [federal courts] defer to the

 state court’s determination that counsel’s performance was not deficient and, further, to

 the attorney’s decision in how to best represent a client.” Id. (internal quotation marks

 and brackets omitted). Thus, review under § 2254(d) is doubly deferential. See id.

 Furthermore,

        [f]ederal habeas courts must guard against the danger of equating
        unreasonableness under Strickland with unreasonableness under §


                                              21
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 22 of 25




        2254(d). When § 2254(d) applies, the question is not whether counsel’s
        actions were reasonable. The question is whether any reasonable
        argument exists that counsel satisfied Strickland’s deferential standard. And
        because the Strickland standard is a general standard, a state court has . .
        . more latitude to reasonably determine that a defendant has not satisfied
        that standard.

 Id. (citations and internal quotation marks omitted).

        Under the prejudice prong, Applicant must establish “a reasonable probability

 that, but for counsel’s unprofessional errors, the result of the proceeding would have

 been different.” Strickland, 466 U.S. at 694. “A reasonable probability is a probability

 sufficient to undermine confidence in the outcome.” Id.; see also Richter, 562 U.S. at

 112 (stating that “[t]he likelihood of a different result must be substantial, not just

 conceivable.”). In determining whether Applicant has established prejudice, the Court

 must look at the totality of the evidence and not just the evidence that is helpful to

 Applicant. See Boyd v. Ward, 179 F.3d 904, 914 (10th Cir. 1999). Now the claims.

            1. Calling the previous juror as a witness.

        As recounted above, Applicant’s first trial ended in a mistrial after a juror claimed

 to know an alternate suspect, “Spook.” Claim nine asserts that trial counsel (in the

 second trial) was ineffective for failing to call as a witness the “juror who purportedly

 knew the alternate suspect in violation of [Applicant’s] Sixth Amendment rights.” (Doc.

 # 2 at 9.) Respondents find the court of appeal’s “decision on this claim is not an

 unreasonable application of Strickland.” (Doc. # 24 at 48-51.)

        The appellate court rejected this ineffective assistance of counsel claim because

 Applicant failed to demonstrate deficient performance. The court explained that

        counsel had reasonably declined to call the juror because he would be


                                               22
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 23 of 25




        subject to damaging impeachment based on his misconduct in the first trial,
        which was documented by other jurors. The court also found that the juror’s
        testimony would have been of limited probative value because, although he
        could confirm the existence of a person with the nickname ‘Spook,’ the juror
        had no information connecting ‘Spook’ to any of the crimes.

 (Doc. # 9-4 at 37.) Applicant fails to demonstrate the state court’s deference to

 counsel’s strategic choice to not call the juror as a witness was an unreasonable

 application of Strickland. Therefore, habeas relief is not available.

           2. Failure to investigate the identification expert’s qualifications.

        In claim ten, Applicant maintains that trial counsel was ineffective for failing “to

 diligently investigate the qualifications of the endorsed eyewitness identification expert

 in violation of [his] Sixth Amendment rights.” (Doc. # 2 at 9-10.) Respondents submit

 that the Colorado Court of Appeal’s “conclusion that Applicant failed to establish

 prejudice was, at a minimum, within AEDPA’s required zone of reasonableness.” (Doc.

 # 24 at 53.)

        After assuming counsel performed deficiently, the Colorado Court of Appeals

 recounted the other evidence establishing Applicant’s guilt:

        The prosecution linked Moses to the crimes mostly through strong
        circumstantial evidence — many of the witnesses provided detailed
        descriptions of, and then identified, the two vehicles involved in the crimes
        and those vehicles were registered to Moses’s wife and driven by Moses;
        Moses was an admitted crack addict; and Moses had inconsistent and
        implausible explanations as to why his vehicles were connected to the purse
        snatchings.

 (Doc. # 9-4 at 39.) As a result, the appellate court found no prejudice from counsel’s

 deficient performance. (Id.) In reviewing the totality of the evidence—and not just the

 evidence that is helpful to Applicant—the Court finds the state court’s conclusion that



                                              23
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 24 of 25




 the result of the proceeding would not have been different to be reasonable. See Boyd,

 179 F.3d at 914. Thus, this claim does not establish a basis for granting habeas relief.

             3. Waiving closing argument.

         Applicant’s eleventh, and final, claim takes issue with counsel’s decision to

 waive closing argument. (Doc. # 2 at 10.) Applicant contends that “trial counsel offered

 an unavailing and woefully unconvincing explanation for waiving closing argument at

 trial. It was not a strategic decision and tantamount to conceding [his] guilt.” (Id.)

 Respondents answer by citing Fox v. Ward, 200 F.3d 1286, 1296 (10th Cir. 2000) 3 and

 Bell v. Cone, 535 U.S. 685 (2002) for the proposition that waiving closing argument is a

 commonly adopted strategy that does not constitute ineffective assistance of counsel.

         The Court agrees that those cases resolve this claim. In Bell v. Cone, the

 Supreme Court rejected a claim for habeas relief under § 2254 where the petitioner

 argued that his counsel’s assistance was ineffective for waiving closing argument—a

 strategic decision made by defense counsel to prevent the lead prosecutor from

 arguing in rebuttal. Id. at 692, 697-98. In Fox v. Ward, the Tenth Circuit stated that “it is

 well-settled that the decision to waive an opening or closing statement is a commonly

 adopted strategy, and without more, does not constitute ineffective assistance of

 counsel.” Fox, 200 F.3d at 1296. As the court went on to explain: “For counsel’s

 actions to rise to the level of constitutional ineffectiveness, his strategic decisions must

 have been ‘completely unreasonable, not merely wrong, so that [they] bear no




 3
   The Colorado Court of Appeals also cited this case in rejecting Applicant’s ineffective assistance claim.
 (Doc. # 9-4 at 41.)

                                                     24
Case 1:19-cv-01167-CMA Document 35 Filed 05/12/20 USDC Colorado Page 25 of 25




 relationship to a possible defense strategy.’” Id.

        As the Colorado Court of Appeals recounted, counsel explained that his

 decision to waive closing argument was a strategic one: to “avoid the prosecution’s

 emphasis of [unfavorable credit card usage] evidence by waiving argument and

 thereby precluding rebuttal.” Like Bell v. Cone and Fox v. Ward, the Court finds that

 counsel’s decision to waive closing argument in order to preclude the prosecutor from

 highlighting prejudicial evidence in rebuttal was a reasonable strategic decision. So, as

 with the other ineffective assistance claims, this one does not warrant habeas relief.

 IV.    CONCLUSION

        For the foregoing reasons, the Court concludes that Applicant is not entitled to

 habeas relief on any of his claims. Accordingly, the Court:

        ORDERS that the First Amended Verified Application for a Writ of Habeas

 Corpus Pursuant to 28 U.S.C. § 2254 (Doc. # 2) is denied and this case is dismissed

 with prejudice; and

        FURTHER ORDERS that there is no basis on which to issue a certificate of

 appealability pursuant to 28 U.S.C. § 2253(c).

        DATED May 12, 2020, at Denver, Colorado.

                                                      BY THE COURT:



                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge




                                             25
